Citation Nr: 1643672	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  13-09 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a back disability.  

2.  Entitlement to service connection for a back disability.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1966 to October 1969 with additional service in the Army National Guard. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a 
May 2010 (back disability) and September 2012 (TDIU) rating decisions of the Milwaukee, Wisconsin, Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes the May 2010 rating decision characterized the Veteran's claim as entitlement to service connection for a back disability.  However, the RO later found that the back condition the Veteran claimed was the same disability which had been previously adjudicated in the August 2001 rating decision.  As such in a February 2013 statement of the case the RO recharacterized the issue as whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back disability.  Therefore, the issues are as listed on the cover page.  

The issues of entitlement to service connection for a back disability and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An August 2001 rating decision denied service connection for a back disability.  The Veteran did not appeal this decision or submit new and material evidence within one year; it is final. 

2.  The evidence added to the record since the last rating decision in August 2001 contributes to a more complete picture of the Veteran's claims for service connection of a back disability, and creates a reasonable possibility of substantiating the claim. 

CONCLUSIONS OF LAW

1.  The August 2001 rating decision that denied the claim for service connection for a back disability is final.  38 U.S.C.A. §§ 5103, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen the claim for service connection for a back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Legal Criteria 

Generally, a claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b); 7105(c).  The exception to this rule is if new and material evidence is presented or secured with respect to a claim which has been disallowed; the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

The question of whether new and material evidence has been received to reopen the claim must be addressed in the first instance by the Board because that issue goes to the Board's jurisdiction to reach the underlying claims and adjudicate them de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'd 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Id. at 1383.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

II.  Application to Reopen 

In an August 2001 rating decision, the RO denied the Veteran's claims of entitlement to service connection for a back disability, in part, because there was no evidence that the Veteran had a current diagnosis of a back disability.

The Veteran was notified of the August 2001 rating decision and of his appellate rights.  He did not appeal this rating decisions and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b).  Thus, the August 2001 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The evidence of record at the time of the August 2010 rating decision included the Veteran's service treatment records (STRs) and private treatment records.

The Veteran submitted his current application to reopen his claim in December 2009 when he filed a claim for entitlement to service connection for a back disability.  VA treatment records, private treatment records, and the Veteran's statements have been added to the Veteran's claims file since the August 2001 rating decision.  Specifically, a December 2012 VA examination was added which noted the Veteran was diagnosed with degenerative disc disease of the thoracic spine in May 2011 and a backache in March 2010, indicating that the Veteran had a current diagnosis of a back disability.  

Additionally, the Veteran submitted lay statements indicating continuity of symptomatology between his in-service injury and his current back disability.  See, August 2010 Veteran Statement.  A lay person is competent to testify to things of which he has firsthand knowledge (i.e., experiencing back pain).  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The lay evidence provided by the Veteran is considered credible for the purpose of reopening his claim.  See Justus v. Principi, 3 Vet. App. 510 (1992).  Thus, the Veteran's statements are competent credible evidence in favor of his claim to reopen.  

The Board finds that the evidence received since the August 2001 rating decision is new and material evidence.  The newly submitted medical evidence and lay testimony provided by the Veteran is new in that it has not previously been considered.  The evidence is material in that it relates to an unestablished fact ( whether the Veteran has a current diagnosis of a back disability), and raises a reasonable possibility of substantiating the claim.  Shade, supra.  Thus, the Board finds that new and material evidence has been received, the claim is reopened, and the Veteran's appeal to this extent is granted.


ORDER

The Veteran's application to reopen his claim of service connection for a back disability is granted.  


REMAND

The Veteran's claim for service connection of a back disability is reopened however; the Board cannot procced to consider the claim on the merits before additional development is completed. 

The Veteran has been receiving VA treatment however; his claims file only contains VA treatment records dated up until August 2012.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be in the constructive possession of VA adjudicators during the consideration of a claim regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998).  Therefore, the claim must be remanded in order to obtain any outstanding VA treatment records.  

Additionally, the Board notes the Veteran has submitted some private treatment records from Franciscan Skemp and Gundersen Lutheran medical centers however, a complete set of records does not seem to be associated with the Veteran's claims file.  As such, the Veteran's claim must be remanded in order to obtain the outstanding private treatment records.  

The Veteran was provided with a December 2012 VA examination for his back.  The Veteran reported back pain which began in the National Guard when he was in a motor vehicle accident in 1984.  The examiner concluded the Veteran's degenerative disease of thoracic spine and backache were not etiologically related to the motor vehicle accident during his National Guard service.  The examiner noted the injuries following the accident were soft tissue in nature and had resolved by December 1984.  The examiner noted there was no "well-grounded evidence to indicate continuity of the thoracic spine condition from 1984 to the present" and the currently diagnosed degenerative changes were likely due to aging.  

The Board finds the December 2012 VA examination to be inadequate.  The examiner seemingly based his opinion on the lack of continuity of symptomology between the Veteran's accident in 1984 to the present time.  However, the examiner failed to explain why a lack of continuity of symptomatology precluded the Veteran's accident in 1984 from being etiologically related to his current back disability.  The examiner also commented that degenerative changes "were not permanently aggravated by the accident" but it the reference to aggravation is unclear.  The Veteran's June 1966 enlistment examination noted mild lumbar lordosis; however the VA examiner failed to address whether this finding was etiologically related to the currently diagnosed back disability.  Therefore, a new VA examination is needed on remand.   

The Veteran is seeking entitlement to TDIU based on his service connected disabilities.  As such, it is inextricably intertwined with the Veteran's claim for entitlement to service connection for a back disability and therefore must also be remanded.  Additionally, further development is required.  When the Veteran filed his claim for TDIU he noted he retired in July 2007.  However, evidence in his claims file indicates that he has continued to work as a truck driver.  See December 2008 VA treatment record, January 2009 VA treatment record, and August 2010 Veteran statement.  Specifically, in an August 2010 VA treatment record the Veteran reported he worked about 70 hours a week as a long haul truck driver.  Additionally, the Veteran's most recent employer provided a September 2014 statement indicating that the Veteran had worked for the company over the past 20 years.  As such an updated employment history must be obtained from the Veteran.  Moreover, the Veteran's last VA examination for TDIU occurred prior to the grant of service connection for posttraumatic stress disorder (PTSD).  As such, a new TDIU VA examination which considers all of the Veteran's service-connected disabilities must be obtained.      

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file any and all outstanding VA treatment records to specifically include records dated after August 2012.  

2.  Obtain the names and addresses of all medical care providers who treated the Veteran for his back disability since service.  After securing the necessary release, take all appropriate action to obtain these records, including records from Franciscan Skemp and Gundersen Lutheran medical centers.  Inform the Veteran and provide him with the chance to submit additional records.

3.  Request that the Veteran have his last employer complete and return VA Form 21-4192, Request for Employment Information.  Additionally, with any necessary assistance from the Veteran, obtain his employment records from July 2007 to the present.  Document all attempts to obtain this evidence.  If the RO is unable to obtain the requested information that fact must be documented in the Veteran's claims file.

4.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of any back disability.  Copies of all pertinent records should be forwarded to the examiner for review.  All indicated testing should be carried out.  

Based on the examination and review of the record, the examiner should offer an opinion as to the following:

a)  Whether it is at least as likely as not that any currently diagnosed back disability is etiologically related to service.  

The examiner should consider and discuss the Veteran's active duty enlistment examination which notes mild lumbar lordosis and his National Guard records noting a motor vehicle accident.  

The examiner should specifically discuss the functional loss and occupational impairment associated with the Veteran's back disability.  

A complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

5.  Then, obtain an opinion regarding whether the Veteran's service-connected disabilities have affected his ability to work by assessing his occupational impairment, if any.  Copies of all pertinent records should be forwarded to the examiner for review.  If the examiner determines that an opinion cannot be provided without an examination, the Veteran should be scheduled for an examination.  

Based on a review of the record (and an examination if necessary) the examiner should comment on the functional impairment or limitations imposed by each of the Veteran's service-connected disabilities (PTSD, diabetes mellitus type II, hearing loss, and tinnitus).

In doing so, the examiner is asked to take the Veteran's level of education, special training, and previous work experience into consideration, but disregard the Veteran's age or any impairment caused by nonservice-connected disabilities.  

A complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

6.  The RO should then re-adjudicate the claims on appeal.  If any remain denied, the RO should issue an appropriate statement of the case and afford the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board.    

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


